               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                             CENTRAL DIVISION

                                    MINUTE SHEET

UNITED STATES OF AMERICA                             Date: November 16, 2018

vs.                                                  Case No.: 18-4083-01-CR-C-BCW

VICTORIA CHRISTINE SHARP



Honorable Brian C. Wimes, presiding at Jefferson City, Missouri

Nature of Hearing: Sentencing

Time Commenced: 9:12 am       Recess: 9:44 am – 9:49 am   Time Terminated: 9:54 am

                                    APPEARANCES

Plaintiff=s counsel:       Lauren Kummerer, AUSA
Defendant=s counsel:       Steven Berry, Troy Stabenow
Probation officer:         Jennifer Simons


PROCEEDINGS IN COURTROOM: Above parties present. Court accepts plea of
         guilty and adjudication of guilt. There are objections to the Presentence
         Report by the defendant. Court adopts P.S.I.R. without change.
         Government presents witness testimony. Court asserts statutory guidelines.
         Counsel makes sentence recommendations. Defendant accorded allocution.

SENTENCE: Defendant is sentenced to 4 months in the Bureau of Prison for Count 1 of the
          Information. Followed by 4 years supervised release. Standard/Additional
          Conditions of Supervision imposed.
          FINE: waived; SPECIAL ASSESSMENT: $100; RESTITUTION: $18,531.22
          Defendant advised of right to appeal. Defendant to self-surrender on January
          15, 2019.



Court Reporter:   Denise Halsey
Courtroom Deputy: T. Lock

Witness: Theresia Willis, 9:15 am – 9:24 am
